Case 19-05150-jw            Doc 14       Filed 10/15/19 Entered 10/15/19 15:41:16                       Desc Main
                                         Document      Page 1 of 10


                                   UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF SOUTH CAROLINA

INRE:                                        )
                                             )         CASE NO: 19-05150-jw
Gerald Antonio Tisdale                       )
7824 Expedition Drive                        )         CHAPTER13
North Charleston, SC 29420                   )
SSN xxx-xx-6610                              )
                       DEBTORS.              )


              NOTICE OF OPPORTUNITY TO OBJECT AND CONFIRMATION HEARING

       The debtor(s) in the above captioned case filed a chapter 13 plan on      lO-l5-\',           .Theplanis
attached.

      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be in writing, filed with the Court at 1100 Laurel
Street, Columbia, SC 29201-2423, and served on the chapter 13 trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Banlcr. P. 9006(a).
Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
objection. If no objection is timely filed, the plan may be confirmed by the Court without further notice.

      If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation of
the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Banlcruptcy Case.
However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the plan and may enter an order confirming the plan.


                                                       Respectfully Submitted,




                                                       R,.;     • Meredi
                                                    ..; lizabeth R. Heilig,
                                                       Attorneys for Debtor/Ivlovant
                                                       Meredith Law Firm, LLC
                                                       4000 Faber Place Drive, Suite 120
                                                       North Charleston, SC 29405
                                                       843-529-9000
               Case 19-05150-jw                         Doc 14      Filed 10/15/19 Entered 10/15/19 15:41:16                         Desc Main
 Fill in this information to identi our case:                       Document      Page 2 of 10
 Debtor 1               Gerald Antonio Tisdale                                                                         Check if this is a modified plan, and
                             First Name            Middle Name            Last Name                                    list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                19-05150
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

               Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirm able.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                          The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                          plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                          will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in           D Included                [ill Not Included
              a nartiaf payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, non purchase-money security interest,            [ill Included             D   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                      [ill Included             D   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                        D Included                [ill Not Included
              throu!!h olan, set out in Section 3.Hc) and in Part 8

               Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$870.00 per Month for 57 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-05150-jw                          Doc 14      Filed 10/15/19 Entered 10/15/19 15:41:16                        Desc Main
                                                                     Document      Page 3 of 10
Debtor                 Gerald Antonio Tisdale                                                     Case number        19-05150


2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
             D        The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
             D        Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If"None" is checked, the rest of§ 2.4 need not be completed or reproduced.

              Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises urider 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If"None" is checked, the rest of§ 3.1 need not be completed or reproduced.

3.2          Request for valuation of security and modification ofundersecured claims. Check one.

                          None. If"None" is checked, the rest of§ 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If"None" is checked, the rest of§ 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                    Collateral                             Estimated amount of claim      Interest rate       Estimated monthly payment
                                                                                                                               to creditor




District of South Carolina
Effective May I, 2019                                                         Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcasc.com                                                                     Best Case Bankruptcy
               Case 19-05150-jw                         Doc 14         Filed 10/15/19 Entered 10/15/19 15:41:16                        Desc Main
                                                                       Document      Page 4 of 10
 Debtor               Gerald Antonio Tisdale                                                           Case number     19-05150

Name of Creditor                    Collateral                                   Estimated amount of claim    Interest rate      Estimated monthly payment
                                                                                                                                 to creditor

                                    2017 Ford Fusion 53,600
 Heritage Trust                     miles
 FCU                                VIN: 3FA6P0HD9HR391762                                    $31,792.90             6.25%                                  $647.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                 D Debtor
Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If"None" is checked, the rest of§ 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable               Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and            interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                  in 3.2 above)
 of property
 securing lien
 Mariner
 Finance,                                                                $700.00
 LLC                                                                    SC Code
                                                                         Section
 Househol                                                           15-41-30(A)(3
 d Items               $3,713.00                      $0.00                      )             $700.00                $0.00                         $3,713.00
 Name of               Estimated             Total of all    Applicable               Value of debtor's    Amount of lien not    Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and            interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                  in 3.2 above)
 of property
 securing lien
 Regional
 Finance                                                                 $700.00
 Corp                                                                   SC Code
                                                                         Section
 Househol                                                           15-41-30(A)(3
 d Items               $4,310.36                        $0.00                   )              $700.00                $0.00                               $4,310.36

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity         Debtor's equity Applicable                Non-exempt equity Estimated lien           Amount of Amount of lien
 creditor and          (value of            (Total equity   Exemption and             (Debtor's equity                           lien not   avoided
 description           debtor's             multiplied by   Code Section              less exemption)                            avoided(to
 of property           property less        debtor's                                                                             be paid in
 securing lien         senior/unavoi        proportional                                                                         3.2 above)
                       dable liens)         interest in
                                            property)
District of South Carolina
Effective May 1, 2019                                                                Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-05150-jw                          Doc 14      Filed 10/15/19 Entered 10/15/19 15:41:16                           Desc Main
                                                                     Document      Page 5 of 10
Debtor                 Gerald Antonio Tisdale                                                        Case number        19-05150

Name of                Total equity          Debtor's equity Applicable            Non-exempt equity      Estimated lien         Amount of Amount of lien
creditor and           (value of             (Total equity   Exemption and         (Debtor's equity                              lien not   avoided
description            debtor's              multiplied by   Code Section          less exemption)                               avoided(to
of property            property less         debtor's                                                                            be paid in
securing lien          senior/unavoi         proportional                                                                        3.2 above)
                       da ble liens)         interest in
                                             property)
 -NONE-


Insert additional claims as needed

 3.5         Surrender of collateral.

      Check one.
              Ii]         None. If"None" is checked, the rest of§ 3.5 need not be completed or reproduced.

              Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full
without postpetition interest.

4.2          Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney's fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $_ _ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $_ _ or less.

4.4          Priority claims other than attorney's fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


              0           Domestic Support Claims. 11 U.S.C. § 507(a)(l):

                           a.            Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                         DSO recipient), at the rate of$___ or more per month until the balance, without interest, is paid in full. Add
                                         additional creditors as needed.


District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                    Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-05150-jw                          Doc 14      Filed 10/15/19 Entered 10/15/19 15:41:16                           Desc Main
                                                                     Document      Page 6 of 10
Debtor                Gerald Antonio Tisdale                                                         Case number        19-05150

                          b.            The debtor shall pay all post-petition domestic support obligations as defined in I I U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                          c.            Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If"None" is checked, the rest of§ 4.5 need not be completed or reproduced.




              Treatment ofNonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of Jess than 100% of claims.
      D         The debtor proposes payment of 100% of claims.
      D         The debtor proposes payment of 100% of claims plus interest at the rate of%.




5.2          Maintenance of payments and cure of any default on non priority unsecured claims. Check one.

                          None. If"None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3          Other separately classified rionpriority unsecured claims. Check one.

                          None. If"None" is checked, the rest of§ 5.3 need not be completed or reproduced.

              Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

              D           None. If"None" is chec;ked, the rest of§ 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any
                          contrary court order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


Name of Creditor               Description of leased                 Current installment            Estimated amount of             Estimated monthly
                               property or executory                 payment                        arrearage through month         payment on arrearage to be
                               contract                                                             of filing or conversion         disbursed by the trustee
FlexShopper,                   Automobile Tires
LLC                            (Assume-current)                                       $126.00                            $0.00                                   $0.00

                                                                                                                                    (or more)

Insert additional claims as needed.

              Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:


District of South Carolina
Effective May I, 2019                                                            Chapter 13 Plan                                                    Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-05150-jw                         Doc 14      Filed 10/15/19 Entered 10/15/19 15:41:16                     Desc Main
                                                                    Document      Page 7 of 10
Debtor                Gerald Antonio Tisdale                                                  Case number        19-05150

      !ill    Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

      D       Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

              Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
             D      None. lf"None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in§ 1.3.
8.1 (a)The debtor reserves the right to seek loss mitigation or modification of the mortgage loan using the Loss
 Mitigation/Mortgage Modification Portal procedures described in Chambers Guidelines during the bankruptcy case, which
 may be effective upon subsequent approval by order of the Court.

 8.1(b) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
 thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of
 action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
 or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
 under 11 U.S.C. §§ 542,543,544,547 and 548.

 8.1(c) Confirmation of this plan may determine the character (secured, unsecured, or priority), amount, and timing of
 distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the
 plan, the creditor must timely object to confirmation.

 8.1(d) DEBTOR CERTIFICATION

 In connection with this plan, the debtor hereby states that he/she/they carefully reviewed this plan and understand the
 following:

 (1) The obligations set forth in this plan, including the amount, method, and timing of payments made to the trustee and/or
 directly to creditors;

 (2) The consequences of any default under this plan including any direct payments to creditors required by the terms of this
 plan; and

 (3) That debtor may not agree to sell property, employ professionals, or incur debt (including modification of debt) during
 the term of the plan without the prior authorization of the Bankruptcy Court.




District of South Carolina
Effective May 1, 2019                                                       Chapter 13 Plan                                                  Page 6
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                  Best Case Bankruptcy
                Case 19-05150-jw                          Doc 14     Filed 10/15/19 Entered 10/15/19 15:41:16               Desc Main
                                                                     Document      Page 8 of 10
 Debtor                Gerald Antonio Tisdale                                                      Case number   19-05150

              Signatures:

9.1          Signatures of debtor and debtor attorney



X                                                                             X
                                                                                     Signature of Debtor 2




                                                                                           1of¢1
                                                                                     Executed on     ~-,-'_ _ _ _ _ __

 X                                                                            D,te




By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                        Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 19-05150-jw            Doc 14      Filed 10/15/19 Entered 10/15/19 15:41:16                      Desc Main
                                            Document      Page 9 of 10


                                      UNITED STATE BANKRUPTCY COURT
                                        DISTRICT OF SOUTH CAROLINA

    INRE:                                       )
                                                )        CASE NO: 19-05150-jw
    Gerald Antonio Tisdale                      )
    7824 Expedition Drive                       )         CHAPTER13
    North Charleston, SC 29420                  )
    SSN xxx-xx-6610                             )
                           DEBTORS.             )



                                             CERTIFICATE OF SERVICE

              The above-signing parties certify that the foregoing Notice, Plan and Motions was served on all creditors
    and parties in interest entitled to such notice on the above stated date. The specific list of names and addresses of
    parties served with this plan is attached to the plan filed with the Court.

    VIA US MAIL
    (see attached list)

    ELECTRONICALLY
    James M. Wyman
    Chapter 13 Trustee
    POBox997
    Mt. Pleasant, SC 29465-0997


    Date:    l () -l <o -l 9
                                                         Shawnda Engram, Parale~
                                                         Robert R. Meredith, Jr., D.C. I.D. #06152
                                                         Elizabeth R. Heilig, D.C. I.D. #10704
                                                         Meredith Law Firm, LLC
                                                         Attorneys for Debtor
                                                         4000 Faber Place Drive, Suite 120
                                                         North Charleston, SC 29405
                                                         843-529-9000




)
               Case 19-05150-jw   Doc 14    Filed 10/15/19 Entered 10/15/19 15:41:16        Desc Main
                                           Document      Page 10 of 10
Bank of America                       Capital Bank
                                                                          Commonwealth of Virginia
PO Box 982238                         Attn: Bankruptcy
                                                                          POBox2402
El Paso, TX 79998-2238                1 Church St. # 300
                                                                          Richmond, VA 23218
                                      Rockville, MD 20850



Credit Collection Services                                                FlexShopper, LLC
                                      Department of Veterans Affairs
Attn: Bankruptcy                                                          901 Yamato Road, Ste. 260
                                      POBox3978
725 Canton St
                                      Portland, OR 97208                  Boca Raton, FL 33431
Norwood, MA 02062



                                      Internal Revenue Service            LVNV Funding/Resurgent Capital
Heritage Trust FCU
                                      Centralized Insolvency Operations   Attn: Bankruptcy
PO Box 118000
                                      PO Box 7346                         Po Box 10497
Charleston, SC 29423
                                      Philadelphia, PA 19101-7346         Greenville, SC 29603



Mariner Finance, LLC                                                      Northstar Location Services
                                      Navient
Attn: Bankruptcy                                                          Attn: Financial Services Dept.
                                      PO Box 9500
8211 Town Center Drive                                                    4285 Genesee St
                                      Wilkes Barre, PA 18773
Nottingham, MD 21236                                                      Cheektowaga, NY 14225-1943



OneMain Financial
                                      Onemain Financial                   Personal Cash Loans
Attn: Bankruptcy
                                      6185 Rivers Ave Ste Al              1649 C Savannah Highway
Po Box3251
                                      Charleston, SC 29406                Charleston, SC 29407-2232
Evansville, IN 47731



Regional Finance Corp
                                      SC Department of Revenue            Southhampton Combined Court
7800 Rivers Avenue
                                      PO Box 12265                        POBox347
Ste 1450
                                      Columbia, SC 29211                  Courtland, VA 23837
North Charleston, SC 29406



US Attorney General                   US Attorneys Office                 USM Federal Savings Bank
U.S. Department of Justice            1441 Main Street                    Attn: Bankruptcy
950 Pennsylvania Avenue, NW           Suite 500                           10750 Mcdermott Freeway
Washington, DC 20530-0001             Columbia, SC 29201                  San Antonio, TX 78288
